     6:19-cv-03155-BHH        Date Filed 03/01/21     Entry Number 23       Page 1 of 9




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA

 Christina Eleanor Bromeling,           ) Civil Action No.: 6:19-3155-BHH
                                        )
                             Plaintiff, )
                                        )
                 v.                     )               ORDER
                                        )
 Andrew Saul,                           )
 Commissioner of Social Security,       )
                                        )
                          Defendant. )
  ______________________________ )

       This action is brought pursuant to 42 U.S.C. § 405(g), seeking judicial review of the

Commissioner of Social Security’s (“Commissioner”) final decision, which denied Plaintiff

Christina Eleanor Bromeling’s (“Plaintiff”) claim for disability insurance benefits. The record

includes the report and recommendation (“Report”) of United States Magistrate Judge

Kevin F. McDonald, which was made in accordance with 28 U.S.C. § 636 (b)(1)(B) and

Local Civil Rule 73.02(B)(2)(a) (D.S.C.).

       In his Report, the Magistrate Judge recommends that the Court affirm the

Commissioner’s final decision denying benefits. Plaintiff filed objections to the Report, the

Commissioner filed a reply to Plaintiff’s objections, and the matter is ripe for review. See

28 U.S.C. § 636(b)(1) (providing that a party may object, in writing, to a Magistrate Judge’s

Report within 14 days after being served a copy). For the reasons stated below, the Court

adopts the Magistrate Judge’s Report and affirms the Commissioner’s final decision

denying benefits.

                                      BACKGROUND

       Plaintiff filed for disability insurance benefits on April 28, 2016, alleging that she

became unable to work on March 1, 2015. Plaintiff’s application was denied initially and
      6:19-cv-03155-BHH       Date Filed 03/01/21    Entry Number 23      Page 2 of 9




upon reconsideration, and Plaintiff requested a hearing before an administrative law judge

(“ALJ”). After the hearing, the ALJ issued a decision denying Plaintiff’s claim on December

11, 2018. The Appeals Council denied Plaintiff’s request for review, thereby making the

ALJ’s decision the Commissioner’s final decision for purposes of judicial review. Plaintiff

filed this action seeking judicial review on November 7, 2019.

                               STANDARDS OF REVIEW

I.     The Magistrate Judge’s Report

       The Magistrate Judge makes only a recommendation to the Court.                   The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which a specific objection is made, and the Court may accept, reject, or modify, in whole

or in part, the recommendations of the Magistrate Judge, or recommit the matter to the

Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

II.    Judicial Review of a Final Decision

       The federal judiciary plays a limited role in the administrative scheme as established

by the Social Security Act. Section 405(g) of the Act provides that “[t]he findings of the

Commissioner of Social Security, as to any fact, if supported by substantial evidence, shall

be conclusive . . . .” 42 U.S.C. § 405(g). “Consequently, judicial review . . . of a final

decision regarding disability benefits is limited to determining whether the findings are

supported by substantial evidence and whether the correct law was applied.” Walls v.

Barnhart, 296 F.3d 287, 290 (4th Cir. 2002). “Substantial evidence” is defined as:



                                             2
     6:19-cv-03155-BHH        Date Filed 03/01/21     Entry Number 23      Page 3 of 9




       evidence which a reasoning mind would accept as sufficient to support a
       particular conclusion. It consists of more than a mere scintilla of evidence
       but may be somewhat less than a preponderance. If there is evidence to
       justify a refusal to direct a verdict were the case before a jury, then there is
       “substantial evidence.”

Shively v. Heckler, 739 F.2d 987, 989 (4th Cir. 1984) (quoting Laws v. Celebrezze, 368

F.2d 640, 642 (4th Cir. 1966)). In assessing whether substantial evidence exists, the

reviewing court should not “undertake to re-weigh conflicting evidence, make credibility

determinations, or substitute [its] judgment for that of” the agency. Mastro v. Apfel, 270

F.3d 171, 176 (4th Cir. 2001) (alteration in original).

                                       DISCUSSION

I.     The Commissioner’s Final Decision

       The Commissioner is charged with determining the existence of a disability. The

Social Security Act, 42 U.S.C. §§ 301-1399, defines “disability” as the “inability to engage

in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12 months . . . .” 42 U.S.C. §

423(d)(1)(A). This determination involves the following five-step inquiry:

       [The first step is] whether the claimant engaged in substantial gainful
       employment. 20 C.F.R. § 404.1520(b). If not, the analysis continues to
       determine whether, based upon the medical evidence, the claimant has a
       severe impairment. 20 C.F.R. § 404.1520(c) If the claimed impairment is
       sufficiently severe, the third step considers whether the claimant has an
       impairment that equals or exceeds in severity one or more of the impairments
       listed in Appendix I of the regulations. 20 C.F.R. § 404.1520(d); 20 C.F.R.
       Part 404, subpart P, App. I. If so, the claimant is disabled. If not, the next
       inquiry considers if the impairment prevents the claimant from returning to
       past work. 20 C.F.R. § 404.1520(e); 20 C.F.R. § 404.1545(a) . If the answer
       is in the affirmative, the final consideration looks to whether the impairment
       precludes that claimant from performing other work.


                                              3
      6:19-cv-03155-BHH       Date Filed 03/01/21     Entry Number 23      Page 4 of 9




Mastro, 270 F.3d at 177 (citing 20 C.F.R. § 416.920).

       If the claimant fails to establish any of the first four steps, review does not proceed

to the next step. Hunter v. Sullivan, 993 F.2d 31, 35 (4th Cir. 1993). The burden of

production and proof remains with the claimant through the fourth step. Then, if the

claimant successfully reaches step five, the burden shifts to the Commissioner to provide

evidence of a significant number of jobs in the national economy that the claimant could

perform, taking into account the claimant’s medical condition, functional limitations,

education, age, and work experience. Walls, 296 F.3d at 290.

       At step one, the ALJ found that Plaintiff has not engaged in substantial gainful

activity since March 1, 2015, her alleged onset date. Next, the ALJ determined that Plaintiff

has the following severe impairment: lumbago. The ALJ found that Plaintiff does not have

an impairment or combination of impairments that meet or medically equal the severity of

one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. With regard

to Plaintiff’s residual functional capacity (“RFC”), the ALJ found that Plaintiff has the

residual functional capacity to perform medium work as defined in 20 C.F.R. § 404.1567(c)

except that Plaintiff can never climb ladders, ropes, or scaffolds; Plaintiff can occasionally

crouch, crawl, and climb ramps and stairs; and Plaintiff can occasionally, but not constantly,

balance, stoop, and kneel. The ALJ found that Plaintiff is able to perform past relevant as

a displayer of merchandise and a composite machine operator and labeler. Thus, the ALJ

found that Plaintiff has not been under a disability from March 1, 2015, through the date of

the decision.

II.    The Court’s Review

       In her brief, Plaintiff summarizes the issues as follows:

                                              4
      6:19-cv-03155-BHH        Date Filed 03/01/21     Entry Number 23       Page 5 of 9




       A.     An ALJ must give reasons that are supported by substantial evidence
              for the weight given to the medical opinions. The ALJ discounted Dr.
              Jenkins’s findings, giving reasons that support crediting those findings
              and failing to link the evidence to his conclusions, instead of relying on
              the non-examining consultants’ opinions. It is error to discount a
              treating physician’s opinion for unclear and unexplained reasons.

       B.     An ALJ must “build an accurate and logical bridge” from the evidence
              to any adverse credibility finding. The ALJ found Bromeling’s reports
              inconsistent with the evidence by improperly interpreting, rather than
              weighing, medical evidence and relying on daily activities that support
              her reports. An ALJ decision should be reversed where the ALJ’s
              credibility reasoning is not supported by substantial evidence.

(ECF No. 13 at 11-23.)

       The Magistrate Judge considered each of the issues raised by Plaintiff, first finding

that “[t]he ALJ explained–at length–his reasons for the weight giving to Dr. Jenkins’ medical

opinions.” (ECF No. 18 at 9.) The Magistrate Judge outlined the ALJ’s findings as to Dr.

Jenkins’ medical opinions as well as the ALJ’s findings as to the opinions of the state

agency medical and psychological consultants, and the Magistrate Judge ultimately found

that the ALJ properly considered the medical opinions. Accordingly, the Magistrate Judge

found the ALJ’s treatment of the medical opinions supported by substantial evidence.

       As to the second issue raised by Plaintiff–whether the ALJ improperly evaluated

Plaintiff’s subjective complaints–the Magistrate Judge first noted that the ALJ cited the

appropriate legal standard. Next, the Magistrate Judge explained that the ALJ specifically

considered Plaintiff’s allegations and her testimony but found that, while Plaintiff’s medically

determinable impairments could reasonably be expected to cause the alleged symptoms,

Plaintiff’s statements concerning the intensity, persistence, and limiting effects of those

symptoms was not entirely consistent with the medical evidence and other evidence of

record. The Magistrate Judge summarized the reasons the ALJ gave for this finding and

                                               5
      6:19-cv-03155-BHH        Date Filed 03/01/21     Entry Number 23        Page 6 of 9




ultimately found no error in the ALJ’s treatment of Plaintiff’s subjective complaints.

Accordingly, the Magistrate Judge found the ALJ’s decision supported by substantial

evidence.

       In her objections to the Magistrate Judge’s Report, Plaintiff essentially reargues the

issues raised in her initial and reply briefs. Nevertheless, to the extent Plaintiff specifically

objects to the Magistrate Judge’s findings, she claims that the Magistrate Judge is incorrect

in finding that the ALJ properly explained why he discounted Dr. Jenkins’ opinions. (ECF

No. 20 at 2.) Plaintiff asserts that the ALJ did not build an accurate and logical bridge

between the evidence and his findings, and that the Magistrate Judge “incorrectly collected

bricks and built its own bridge.” (Id. at 3.)

       Next, as to the ALJ’s findings regarding Plaintiff’s subjective complaints, Plaintiff

objects to the Magistrate Judge’s finding that the ALJ relied on the impression section of

Plaintiff’s MRI to conclude that Plaintiff’s findings were normal or no more than marginally

abnormal. Plaintiff asserts: “The ALJ’s conclusion is not a mere discussion of the MRI

impression section because it minimizes the MRI findings and relies on them to discount

Bromeling’s testimony.” (Id. at 5.)

       After review, the Court is not persuaded by either of Plaintiff’s objections. First, with

respect to the ALJ’s treatment of Dr. Jenkins’ opinions, the Court fully agrees with the

Magistrate Judge that the ALJ adequately explained the reasons for the weight given to Dr.

Jenkins’ opinions. For example, as the Magistrate Judge noted, the ALJ explained that

although Dr. Jenkins treated Plaintiff multiple times for complaints of lower back pain, and

problems with her lower extremities, as well as mental symptoms: Dr. Jenkins “provided

only conservative care, primarily via medications”; “Dr. Jenkins is not necessarily a

                                                6
      6:19-cv-03155-BHH        Date Filed 03/01/21     Entry Number 23       Page 7 of 9




specialist in the treatment of orthopedic, neurological, mental, or pain conditions”; “many

of [Dr. Jenkins’] remarks conflict with most of the findings at consultative examinations”;

“many of his remarks are in disagreement with his own treatment notes”; and “many of his

remarks and proposed limitations contrast with those from State Agency psychological and

physical medical consultants.” (ECF No. 10-2 at 25.) The ALJ then described the weight

given to Dr. Jenkins’ opinions, e.g., “greater weight rather than controlling weight” to Dr.

Jenkins’ discussion of Plaintiff’s mental status as of July 2016, and “little weight rather than

controlling weight to the overall tenor of his remarks in June 2018 concerning the claimant’s

level of mental and physical functioning.” (Id. at 25-26.) The ALJ outlined Dr. Jenkins’

treatment notes, explaining that “[b] etween March 2015 and December 2017, Dr. Jenkins’

treatment notes contain some abnormal clinical findings, such as tenderness in the hands

and fingers, decreased range of motion and tenderness in the left knee, anxious mood,

depressed mood, tenderness in the thoracic and lumbar spine, decreased range of motion

in the lumbar spine, and tenderness in the left upper leg, for example.” (Id. at 26.) The ALJ

noted, however, that some of Plaintiff’s visits were merely for medication management or

the treatment of other conditions, such as mammography. The ALJ also noted that Dr.

Jenkins’ records contain a copy of the lumbar MRI, showing that Dr. Jenkins was aware of

it, “which revealed no more than marginal abnormalities.” (Id. at 27.) The ALJ also

explained that Dr. Jenkins treated Plaintiff for dog bites, but that aside from the bites

themselves, “there has not been a significant increase in abnormal findings concerning the

lower extremities.” (Id.) The ALJ further explained that since January of 2018, Plaintiff

“continued with mostly relatively marginal abnormal findings” and that “Dr. Jenkins’

treatment notes do not consistently contain references to objective abnormal findings such

                                               7
     6:19-cv-03155-BHH        Date Filed 03/01/21     Entry Number 23       Page 8 of 9




as altered gait, reduction in motor function, positive straight leg raise, swelling or edema

in the lower extremities, nerve damage in the lower extremities, muscle atrophy, decreased

muscle strength, or reduced reflexes.” (Id.) The ALJ explained that treatment for Plaintiff’s

mental conditions “has been conservative without recurrent visits to the ER, psychiatric

hospitalization, or outpatient care with a formal mental health provider.” (Id. at 28.)

       In all, the Court wholly disagrees with Plaintiff that the Magistrate Judge “incorrectly

collected bricks and built its own bridge.” Rather, it is clear that the Magistrate Judge

simply reviewed the ALJ’s thorough decision and followed the accurate and logical bridge

built by the ALJ when considering the medical opinions and other evidence of record. As

such, the Court overrules Plaintiff’s objection and finds that substantial evidence supports

the ALJ’s treatment of Dr. Jenkins’ opinions.

       Plaintiff next objects to the Magistrate Judge’s finding that substantial evidence

supports the ALJ’s evaluation of Plaintiff’s subjective complaints. As previously mentioned,

Plaintiff also argues that the ALJ’s conclusion that Plaintiff’s MRI findings were normal or

no more than marginally abnormal minimizes the MRI findings.

       Here, as the Magistrate Judge noted, the ALJ cited the correct standard for

reviewing Plaintiff’s subjective complaints, and the ALJ specifically considered Plaintiff’s

testimony and evaluated it in light of the objective medical evidence and other factors such

as Plaintiff’s activities of daily living and Plaintiff’s medication and treatment measures.

After outlining the medical evidence (as outlined thoroughly by the Magistrate Judge and

briefly herein) and Plaintiff’s subjective remarks and daily activities, the ALJ ultimately

explained: “While the medical evidence establishes that claimant has been treated for a

variety of symptoms associated with the alleged impairments, the complaints are never fully

                                              8
      6:19-cv-03155-BHH        Date Filed 03/01/21     Entry Number 23       Page 9 of 9




substantiated by the evidence in the record as a whole, and the lack of substantiating

evidence detracts from claimant’s supportability regarding subjective allegations.” (Id. at

27-28.) After review and consideration of Plaintiff’s arguments, the Court finds no error in

the ALJ’s treatment of Plaintiff’s subjective complaints. Moreover, the Court disagrees with

Plaintiff that the ALJ improperly minimized the findings of the MRI. As the Magistrate

Judge correctly explained, the ALJ specifically set forth the results of the MRI in detail by

reciting the specific findings from the medical report. (Cf. id. at 21 and ECF No. 10-7 at 2.)

Accordingly, the Court overrules Plaintiff’s objection.

                                       CONCLUSION

       Based on the foregoing, it is ordered that the Magistrate Judge’s Report (ECF No.

18) is adopted in full and specifically incorporated herein; Plaintiff’s objections (ECF No. 20)

are overruled; and the Commissioner’s final decision denying benefits is affirmed.

       IT IS SO ORDERED.

                                                   /s/Bruce H. Hendricks
                                                   The Honorable Bruce Howe Hendricks
                                                   United States District Judge

March 1, 2021
Charleston, South Carolina




                                               9
